                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    ASHEVILLE DIVISION
                                 DOCKET NO. 1:19-cv-269-FDW
    SOPHIA GRIFFITH,                                      )
                                                          )
           Plaintiff,                                     )
                                                          )
    vs.                                                   )
                                                          )                  AMENDED ORDER
    ANDREW SAUL,                                          )
    Commissioner of Social Security,                      )
                                                          )
           Defendant.                                     )
                                                          )

          THIS MATTER is before the Court on Plaintiff’s Motion for Extension of Time (Doc. No.

9) seeking ten additional days to file her dispositive motion and supporting memorandum. For the

reasons stated in the motion, to which Defendant does not object, and for good cause shown, the

motion is GRANTED. Plaintiff shall have up to and including March 2, 2020, to file her

dispositive pleadings.1

          IT IS SO ORDERED.

                                                Signed: January 31, 2020




1Following a telephone call to Chambers from Plaintiff’s counsel, the Court realized a typographical error in setting
the deadline for Plaintiff’s dispositive motion. This Order amends the date to reflect an additional twenty-one (21)
days for filing as requested in the original motion.
                                                         1
